Case 5:19-cv-01709-JGB-KK Document 1 Filed 09/06/19 Page 1 of 16 Page ID #:1



  1   KAZEROUNI LAW GROUP, APC
  2   Abbas Kazerounian, Esq. (SBN: 249203)
      ak@kazlg.com
  3   Jason A. Ibey, Esq. (SBN: 284607)
  4   jason@kazlg.com
      Nick Barthel, Esq. (SBN: 319105)
  5   nicholas@kazlg.com
  6   245 Fischer Avenue, Unit D1
      Costa Mesa, CA 92626
  7   Telephone: (800) 400-6808
  8   Facsimile: (800) 520-5523
  9   BLC LAW CENTER, APC
 10   Ahren A. Tiller, Esq. (SBN 250608)
      ahren.tiller@blc-sd.com
 11   1230 Columbia Street, Suite 1100
 12   San Diego, CA 92101
      Telephone: (800) 492-4033
 13   Facsimile: (866) 444-7026
 14
      Attorneys for Plaintiff
 15
                           UNITED STATES DISTRICT COURT
 16                       CENTRAL DISTRICT OF CALIFORNIA
 17                                           Case No.:
 18     CELINE DOUGHERTY,                     CLASS ACTION COMPLAINT
        Individually and On Behalf of All     FOR PUBLIC INJUNCTIVE
 19     Others Similarly Situated,            RELIEF FOR VIOLATIONS OF:
 20                   Plaintiff,                1) CALIFORNIA’S UNFAIR
 21                  v.                            COMPETITION LAW (CAL.
                                                   BUS. PROF. C. §§ 17200, ET
 22
                                                   SEQ.);
 23     TITLEMAX OF CALIFORNIA,
        INC. d/b/a TITLEMAX,                    2) CALIFORNIA’S
 24
                                                   CONSUMER LEGAL
                     Defendant.
 25                                                REMEDIES ACT (CAL. CIV.
                                                   CODE §§ 1750, ET SEQ.)
 26
 27                                           JURY TRIAL DEMANDED
 28

                                                             Class Action Complaint | Page 1
Case 5:19-cv-01709-JGB-KK Document 1 Filed 09/06/19 Page 2 of 16 Page ID #:2



  1                                    INTRODUCTION
  2   1. The plaintiff CELINE DOUGHTERY (“Ms. Dougherty”) (“Plaintiff”),
  3      individually and on behalf of all other similarly situated, bring this class action
  4      against TITLEMAX OF CALIFORNIA, INC. d/b/a TITLEMAX (hereinafter
  5      referred to as “TitleMax” or “Defendant”) for public injunctive relief to protect
  6      the consuming public in California, including potential customers of TitleMax,
  7      from the threat of future injury in terms of an excessive interest rate, and to
  8      obtain recompense for California consumers who take out personal loans from
  9      Defendant.
 10   2. Defendant’s business model is to charge exorbitantly high and unconscionable
 11      interest rates, in violation of consumer protection statutes. Plaintiff seeks public
 12      injunctive relief and attorney’s fees and costs only.
 13   3. Plaintiff makes these allegations on information and belief, with the exception
 14      of those allegations that pertain to Plaintiff, or to Plaintiff’s Counsel, which
 15      Plaintiff alleges on personal knowledge.
 16   4. Unless otherwise indicated, the use of Defendant’s name in this Complaint
 17      includes all agents, employees, officers, members, directors, heirs, successors,
 18      assigns, principals, trustees, sureties, subrogates, representatives and insurers of
 19      Defendant.
 20                            JURISDICTION AND VENUE
 21   5. This Court has jurisdiction over this action under 28 U.S.C. §1332(d), because
 22      this is a proposed class action in which: (i) the matter in controversy exceeds
 23      the sum or value of $5,000,000, exclusive of interest and costs; (ii) members of
 24      the proposed Class are citizens of a State different from Defendants; and (iii)
 25      the number of Class Members is greater than 100.
 26   6. Defendant has sufficient minimum contacts with California and have otherwise
 27      intentionally availed itself of the markets in California through the promotion,
 28      marketing, and sale of its products and services, sufficient to render the exercise

                                                                     Class Action Complaint | Page 2
Case 5:19-cv-01709-JGB-KK Document 1 Filed 09/06/19 Page 3 of 16 Page ID #:3



  1      of jurisdiction by this Court permissible under traditional notions of fair play
  2      and substantial justice.
  3   7. Venue is proper in this District under 28 U.S.C. §1391(b)(2) and (3) because: (i)
  4      a substantial part of the events or omissions giving rise to these claims occurred
  5      in this District; (ii) Defendant is subject to the Court’s personal jurisdiction with
  6      respect to this action because Defendant conducts business in this judicial
  7      district; and (iii) Ms. Dougherty resides in this judicial district.
  8                                         PARTIES
  9   8. Plaintiff and those similarly situated, are and at all times mentioned herein
 10      were, individual citizens and residents of the United States of America, State of
 11      California.
 12   9. Plaintiff, CELINE DOUGHERTY, is, and all times mentioned herein was, an
 13      individual citizen and resident of the County of San Bernardino, State of
 14      California.
 15   10. Defendant TitleMax is a Delaware Corporation with its Corporate headquarters
 16      located at: 15 Bull St., Suite 200, Savannah, GA 31401. Defendant operates at
 17      least a hundred and twenty-six (126) locations throughout California.
 18   11. Defendant TitleMax’s primary business is offering short-term loans across the
 19      nation to low income borrowers with extreme interest rates.
 20   12. Defendant TitleMax is licensed by the California Department of Corporations
 21      as a California Finance Lender subject to the Cal. Fin. C. § 22000, et. seq.
 22                              GENERAL ALLEGATIONS
 23   13. Defendant TitleMax lends to consumers, including to California consumers,
 24      who have limited credit opportunities and provides funding to consumers
 25      subject to loan terms that most consumers are unable to repay in full. The result
 26      of this practice is that the vast majority of the loans made by Defendant
 27      TitleMax are essentially “interest only” loans and/or subject to default and
 28      additional penalties.

                                                                       Class Action Complaint | Page 3
Case 5:19-cv-01709-JGB-KK Document 1 Filed 09/06/19 Page 4 of 16 Page ID #:4



  1   14. Defendant TitleMax’s business model is to charge usurious interest rates so that
  2      most consumers are locked into loans they cannot afford to repay, and instead
  3      the consumers end up repaying many times the face value of the loan without
  4      significantly reducing the principal balance owed.
  5   15. Defendant TitleMax heavily advertises its loan products to consumers in
  6      California via print media, internet advertisements, television, and radio.
  7   16. Defendant TitleMax’s pernicious loan terms create a scenario where most
  8      consumers take out a loan in times of emergency only to find later that the loan
  9      is unable to be repaid within any reasonable time period. In many cases,
 10      consumers are unable to simply avoid default. As the loans progress, TitleMax
 11      reaps significant profits from its exorbitant interest and fees, while consumers
 12      are unable to tangibly decrease the principal balance.
 13   17. Once consumers fall into default, TitleMax compounds its profits by adding
 14      default interest and penalties and subsequently aggressively pursues collection
 15      efforts.
 16   18. Defendant TitleMax lends to consumers via over a hundred physical stores
 17      throughout California as well as through online loan transactions.
 18   19. TitleMax engages in a comprehensive advertising campaign in California for
 19      the purpose of obtaining new customers and providing the consuming public
 20      with what TitleMax characterizes as being “easy” and “[w]hen you’re a
 21      customer of TitleMax®, we’re working together… as a team”.
 22   20. The typical California consumer is unlikely to be aware that the Annual
 23      Percentage Rate (“APR”) charged by TitleMax is excessive and/or prohibited
 24      by California law.
 25   21. On or about February 4, 2019, Plaintiff, Ms. Dougherty, entered into an Loan
 26      Agreement, Promissory Note and Security Agreement (“Promissory Note”)
 27      with Defendant, which provided that Defendant would loan $2,600 to Ms.
 28      Delisle at an APR of 181.67%.

                                                                    Class Action Complaint | Page 4
Case 5:19-cv-01709-JGB-KK Document 1 Filed 09/06/19 Page 5 of 16 Page ID #:5



  1   22. The Promissory Note and disclosure statements presented to Plaintiff and the
  2      members of the class were presented on a “take it or leave it” basis. Plaintiff
  3      and the similarly situated members of the class have zero bargaining power or
  4      power to negotiate with regards to any transactions with TitleMax.
  5   23. The Promissory Note for each loan was a consumer contract of adhesion under
  6      applicable California and Federal Law as it was drafted by TitleMax, the party
  7      in a position of superior bargaining strength, and imposed upon Plaintiff
  8      without the opportunity to negotiate any terms.
  9   24. TitleMax intentionally made the terms of each loan so onerous that they would
 10      be beyond any reasonable ability to repay the amount borrowed, as the
 11      Promissory Note required Ms. Dougherty to repay a minimum of $18,921.82
 12      for the $2,600 borrowed.
 13   25. TitleMax presented the terms of the Promissory Note and disclosure statements
 14      to Plaintiff rapidly without any actual or reasonable opportunity for review. In
 15      fact the entire transaction took place in around 30 minutes. In fact, TitleMax
 16      prides itself on how fast it provides these predatory loans when it constantly
 17      advertises that the consumer “You’ll have your cash in as little as 30 minutes!”
 18   26. The Promissory Note and disclosure documents were only provided to Plaintiff
 19      upon the final signing. A reasonable consumer in a similar situation would not
 20      understand the interest and penalty provisions by virtue of the method TitleMax
 21      uses to present the information.
 22   27. Plaintiff did not see, recognize, or understand the terms of the Promissory Note
 23      and disclosure statement. A reasonable consumer would similarly not
 24      understand the terms, as the business practice of TitleMax is to present the
 25      information in a deceptive and rapid manner that is intended to disguise the
 26      terms of the Loans.
 27   28. Ms. Dougherty had made several payments on the loan since the loans’
 28      inception. Therefore, Plaintiff incurred actual financial losses due the exorbitant

                                                                    Class Action Complaint | Page 5
Case 5:19-cv-01709-JGB-KK Document 1 Filed 09/06/19 Page 6 of 16 Page ID #:6



  1      and unlawful interest rates charged by TitleMax on each Subject Loan.
  2   29. After Ms. Dougherty’s husband passed away, Ms. Dougherty was unable to
  3      make the high interest payments.
  4   30. On or about August 29, 2019, TitleMax repossessed Ms. Dougherty’s vehicle
  5      due to late payments.
  6                           CLASS ACTION ALLEGATIONS
  7   31. Plaintiff reallege and incorporates by reference all of the above paragraphs of
  8      this Complaint as though fully stated herein.
  9   32. Plaintiff and the members of the Class have all suffered an injury in fact as a
 10      result of the Defendant’s unlawful conduct.
 11   33. The “Class Period” means 48 months prior to the filing of the Complaint in this
 12      action.
 13   34. Plaintiff bring this lawsuit on behalf of themselves and other similarly situated
 14      individuals under 23(b)(2) of the Federal Rules of Civil Procedures. Subject to
 15      additional information obtained through further investigation and/or discovery,
 16      the proposed class (“Class”) consists of:
 17
                    All persons in the State of California who obtained loans
 18                 in excess of $2,500.00 from Defendant TitleMax within
 19                 the 48 months preceding the filing of this Complaint,
                    wherein the annual percentage rate (APR) of interest on
 20                 said loans exceeded 90 percent.
 21
         A. Ascertainability. The members of the Class are readily ascertainable from
 22
            Defendant’s records of loans issued in the 48 months preceding this filing,
 23
            and the specific terms and parties identified therein.
 24
         B. Numerosity. The members of the Class are so numerous that their individual
 25
            joinder is impracticable. Plaintiff is informed and believes, and on that basis
 26
            alleges, that the proposed class consists of tens of thousands of members, or
 27
            more.
 28

                                                                     Class Action Complaint | Page 6
Case 5:19-cv-01709-JGB-KK Document 1 Filed 09/06/19 Page 7 of 16 Page ID #:7



  1     C. Existence and Predominance of Common Questions of Law and Fact.
  2        Common questions of law and fact exist as to all members of the Class and
  3        predominate over any questions affecting only individual Class Members.
  4        All members of the Class have been subject to the same conduct and their
  5        claims are based on the widespread dissemination of the unlawful, deceptive,
  6        and pernicious conduct by Defendant. The common legal and factual
  7        questions include, but are not limited to, the following:
  8          i. the nature, scope, and operations of the wrongful practices of Defendant;
  9         ii. whether Defendant engaged in a course of unfair, unlawful, fraudulent,
 10             and/or pernicious conduct in its lending and loan practices.
 11         iii. whether Defendant knew or should have known that its business
 12             practices were unfair, and/or unlawful;
 13         iv. whether Defendant owed a duty of care to Plaintiff and the Class;
 14         v. whether Defendant’s loan products’ interest rates were so high that they
 15             were unreasonable and/or violated California law and/or public policy.
 16         vi. whether Defendant harmed Plaintiff and the Class; and
 17        vii. whether Defendant was unjustly enriched by its unlawful and unfair
 18             business practices.
 19     D. Typicality. Plaintiff’s claims are typical of the claims of the members of the
 20        Class in that Plaintiff are members of the Class that Plaintiff seek to
 21        represent. Plaintiff, like members of the proposed Class, were induced by
 22        Defendant TitleMax to take out a loan with unfair, unlawful, and objectively
 23        oppressive terms.
 24     E. Adequacy of Representation. Plaintiff will fairly and adequately protect the
 25        interests of the members of the Class. Plaintiff have retained counsel
 26        experienced in consumer protection law, including class actions. Plaintiff
 27        have no adverse or antagonistic interests to those of the Class, and will fairly
 28        and adequately protect the interests of the Class. Plaintiff’s attorneys are

                                                                    Class Action Complaint | Page 7
Case 5:19-cv-01709-JGB-KK Document 1 Filed 09/06/19 Page 8 of 16 Page ID #:8



  1         aware of no interests adverse or antagonistic to those of Plaintiff and the
  2         proposed Class.
  3      F. Superiority. A class action is superior to all other available means for the
  4         fair and efficient adjudication of this controversy. Individualized litigation
  5         would create the danger of inconsistent and/or contradictory judgments
  6         arising from the same set of facts. Individualized litigation would also
  7         increase the delay and expense to all parties and the courts and the issues
  8         raised by this action. The damages or other financial detriment suffered by
  9         individual Class Members may be relatively small compared to the burden
 10         and expense that would be entailed by individual litigation of the claims
 11         against the Defendant. The injury suffered by each individual member of the
 12         proposed class is relatively small in comparison to the burden and expense of
 13         individual prosecution of the complex and extensive litigation necessitated by
 14         Defendant’s conduct. It would be virtually impossible for members of the
 15         proposed Class to individually redress effectively the wrongs to them. Even
 16         if the members of the proposed Class could afford such litigation, the Court
 17         system could not. Individualized litigation increases the delay and expense
 18         to all parties, and to the court system, presented by the complex legal and
 19         factual issues of the case. By contrast, the class action device presents far
 20         fewer management difficulties, and provides the benefits of a single
 21         adjudication, economy of scale, and comprehensive supervision by a single
 22         court.
 23   35. Unless the Class is certified, Defendant will continue its unlawful, unfair, and
 24      predatory lending practices as described herein. If the Class is certified, the
 25      harms to the public and the Class can be easily prevented or rectified.
 26   36. Furthermore, Defendant has acted or refused to act on grounds that are
 27      generally applicable to the Class so that declaratory and injunctive relief is
 28      appropriate to the Class as a whole, making class certification appropriate

                                                                    Class Action Complaint | Page 8
Case 5:19-cv-01709-JGB-KK Document 1 Filed 09/06/19 Page 9 of 16 Page ID #:9



  1      pursuant to Fed R. Civ. P. 23(b)(2).
  2
                                          I.
  3                             FIRST CAUSE OF ACTION
  4    FOR VIOLATIONS OF CALIFORNIA’S UNFAIR COMPETITION LAW
  5                   CAL. BUS. & PROF. CODE §§ 17200, ET SEQ.
  6

  7   37. Plaintiff reallege and incorporate by reference all of the above paragraphs of
  8       this Complaint as though fully stated herein.
  9   38. Plaintiff and Defendant are each “person(s)” as that term is defined by Cal. Bus.
 10      & Prof. C. § 17201. Cal. Bus & Prof. C. § 17204 authorizes a private right of
 11      action on both an individual and representative basis.
 12   39. Cal. Bus. & Prof. C. § 17204, a provision of the Unfair Competition Law (B &
 13      P C §§ 17200–17209), confers standing to prosecute actions for relief not only
 14      on the public officials named therein, but on private individuals, i.e., “any
 15      person acting for the interests of itself, its members or the general public.”
 16      Thus, a private Plaintiff who have suffered a financial injury may sue to obtain
 17      relief for others.
 18   40. “Unfair competition” is defined by Bus. & Prof. Code § 17200 as encompassing
 19      several types of business “wrongs,” including: (1) an “unlawful” business act or
 20      practice, (2) an “unfair” business act or practice, (3) a “fraudulent” business act
 21      or practice, and (4) “unfair, deceptive, untrue or misleading advertising.” The
 22      definitions in § 17200 are drafted in the disjunctive, meaning that each of these
 23      “wrongs” operates independently from the others.
 24   41. An “injunction” is “the primary form of relief available under the UCL to
 25      protect consumers from unfair business practices.” In re Tobacco II Cases, 46
 26      Cal.4th 298, 319 (2009); see also, Clayworth v. Pfizer, Inc., 49 Cal.4th 758, 789
 27      (2010) (“[i]f a party has standing under” the UCL, “it may seek injunctive
 28      relief”).

                                                                     Class Action Complaint | Page 9
Case 5:19-cv-01709-JGB-KK Document 1 Filed 09/06/19 Page 10 of 16 Page ID #:10



   1                                   A. “Unlawful” Prong
   2   42. By knowingly and intentionally issuing loans at interest rates that are
   3       unconscionable, and objectively unreasonable, Defendant TitleMax has
   4       routinely engaged in unlawful business practices
   5   43. The lending practices described herein by Defendant TitleMax violate Cal. Fin.
   6       C. § 22303, as they violate Cal. Civ. Code § 1670.5. See De La Torre v.
   7       Cashcall Inc., No. S241434, 2018 Cal. LEXIS 5749, at *43 (Aug. 13, 2018).
   8   44. Because Defendant TitleMax’s business entailed violations of both Cal. Fin. C.
   9       § 22303 and/or Cal. C. § 1670.5, Defendant TitleMax violated California’s
  10       Unfair Competition Law, Bus. & Prof. Code §§ 17200, et seq., which provides
  11       a cause of action for an “unlawful” business act or practice perpetrated on
  12       consumers.
  13   45. Defendant TitleMax violated Cal. Bus. & Prof. Code §§17200, et. seq. through
  14       unfair, unlawful, and deceptive business practices, Defendant TitleMax violated
  15       California’s Unfair Competition Law, Bus. & Prof. Code §§ 17200 et seq.,
  16       which provides a cause of action for an “unlawful” business acts or practices
  17       perpetrated on consumers.
  18   46. Defendant TitleMax had other reasonably available alternatives to further its
  19       legitimate business interests, other than the conduct described herein, such as
  20       continuing its massive campaign to provide loans to consumers at unreasonably
  21       high interest rates designed to perpetrate default and a cycle of perpetual
  22       payments.
  23   47. Plaintiff suffered actual monetary financial injury in that their payments made
  24       to Defendant were for amounts much higher than they would have been but for
  25       Defendant’s unlawful interest rates charged to Plaintiff.
  26   48. Plaintiff reserves the right to allege further conduct that constitutes other unfair
  27       business acts or practices. Such conduct is ongoing and continues to this date.
  28   49. Plaintiff seeks public injunctive relief to benefit the general public directly by

                                                                       Class Action Complaint | Page 10
Case 5:19-cv-01709-JGB-KK Document 1 Filed 09/06/19 Page 11 of 16 Page ID #:11



   1       bringing an end to Defendant TitleMax’s unlawful business practices which
   2       threaten future injury to the general public.
   3                                    B. “Unfair” Prong
   4   50. Defendant TitleMax’s actions and representations constitute an “unfair”
   5       business act or practice under § 17200 in that Defendant’s conduct is
   6       substantially injurious to consumers, offends public policy, and is immoral,
   7       unethical, oppressive, and unscrupulous as the gravity of the conduct outweighs
   8       any alleged benefits attributable to such conduct.
   9   51. Without limitation, the business practices describe herein are “unfair” and
  10       shock the conscience because they offend established public policy, violate
  11       California statutory protections, and are objectively immoral, unethical,
  12       oppressive, unscrupulous and/or substantially injurious to consumers in that
  13       Defendant’s conduct caused Plaintiff and the Class Members to incur debts as a
  14       result of an unlawfully charged interest rate.
  15   52. The excessively high APR sought to be collected by, or actually charged by,
  16       Defendant TitleMax has a tendency to harm the general public.
  17   53. At a date presently unknown to Plaintiff, but at least four years prior to the
  18       filing of this action, and as set forth above, Defendant committed acts of unfair
  19       competition as defined by Cal. Bus. & Prof. Code §§ 17200, et seq., as
  20       described herein.
  21   54. TitleMax enters into loan agreements that require an unconscionable APR of
  22       over 90% in violation of California law.
  23   55. Defendant could and should have furthered its legitimate business interests by
  24       not perpetrating fraud on the entire representative class of California borrowers
  25       by charging an unlawful interest rate.
  26   56. Plaintiff, members of the Class and the general public could not have
  27       reasonably avoided the injury suffered by each of them.
  28   57. TitleMax has a strong financial incentive to continue to require an APR in

                                                                     Class Action Complaint | Page 11
Case 5:19-cv-01709-JGB-KK Document 1 Filed 09/06/19 Page 12 of 16 Page ID #:12



   1       excess of 90% on future loans, thereby receiving more money than its
   2       compliant competitors on similar loans where the APR does not exceed 90%.
   3   58. Plaintiff reserve the right to allege further conduct that constitutes other unfair
   4       business acts or practices. Such conduct is ongoing and continues to this date,
   5       and is a source of considerable revenue to Defendant TitleMax.
   6   59. Plaintiff seeks public injunctive relief to benefit the general public directly by
   7       bringing an end to Defendant TitleMax’s unfair business practices which
   8       threaten future injury to the general public. Specifically, an injunction requiring
   9       TitleMax to immediately cease entering into loan agreements with an APR in
  10       excess of 90% would benefit the public at large because the public could then
  11       not be charged an unconscionable APR by TitleMax.
  12                                      II.
  13
                              SECOND CAUSE OF ACTION
                           FOR VIOLATIONS OF CALIFORNIA’S
  14
                           CONSUMER LEGAL REMEDIES ACT
  15                         CAL. CIV. CODE §§ 1750, ET SEQ.
  16   60. Plaintiff re-allege and incorporate by reference all of the above paragraphs of
  17       this Complaint as though fully stated herein.
  18   61. California Civil Code Section 1750 et seq., entitled the Consumers Legal
  19       Remedies Act (hereinafter “CLRA”), provides a list of “unfair or deceptive”
  20       practices in a “transaction” relating to the sale of “goods” or “services” to a
  21       “consumer.” The Legislature’s intent in promulgating the CLRA is expressed
  22       in Civil Code Section 1760, which provides, inter alia, that its terms are to be:
  23                Construed liberally and applied to promote its underlying
  24                purposes, which are to protect consumers against unfair
                    and deceptive business practices and to provide efficient
  25                and economical procedures to secure such protection.
  26
       62. Defendant’s installment loans constitute “services” as defined pursuant to Civil
  27
           Code Section 1761(a).
  28

                                                                      Class Action Complaint | Page 12
Case 5:19-cv-01709-JGB-KK Document 1 Filed 09/06/19 Page 13 of 16 Page ID #:13



   1   63. Plaintiff, and the Class members, are each a “consumer” as defined pursuant to
   2        Civil Code Section 1761(d).
   3   64. Each of Plaintiff’ and the Class members’ installment loans constituted a
   4        “Transaction” as defined pursuant to Civil Code Section 1761(e).
   5   65. Civil Code Section 1770(a)(19) provides that it is unlawful to “[i]nsert[] an
   6        unconscionable provision in the contract”.
   7   66. Defendant violated Civil Code Section 1770(a)(19) by including in the written
   8        contract a provision for an unconscionably high Annual Percentage Rate of
   9        over 180%.
  10   67. On information and belief, Defendant’s violations of the CLRA set forth herein
  11        were done with awareness of the fact that the conduct alleged was wrongful
  12        under California law and was motivated solely for Defendant’s self-interest,
  13        monetary gain and increased profits.
  14   68. Plaintiff further allege that Defendant committed these acts knowing the harm
  15        that would result to Plaintiff and Defendant engaged in such unfair and
  16        deceptive conduct notwithstanding such knowledge.
  17   69. Plaintiff suffered an “injury in fact” because Plaintiff’ money was taken by
  18        Defendant, as a result of Defendant’s conduct alleged herein.
  19   70. As a direct and proximate result of Defendant’s violations of the CLRA,
  20        Plaintiff and members of the Class are entitled to a declaration that Defendant
  21        violated the Consumer Legal Remedies Act.
  22   71. Attached hereto as Exhibit A is a signed affidavit from Ms. Dougherty pursuant
  23        to Cal. Civ. Code § 1780(d).
  24   72. Plaintiff and the Class are also entitled to and seek injunctive relief prohibiting
  25        such conduct in the future.
  26   //
  27   //
  28   //

                                                                     Class Action Complaint | Page 13
Case 5:19-cv-01709-JGB-KK Document 1 Filed 09/06/19 Page 14 of 16 Page ID #:14



   1                                  PRAYER FOR RELIEF
   2   WHEREFORE, Plaintiff prays for relief and judgment as follows:
   3        • That this action be certified as a Class Action, Plaintiff be appointed as the
   4           representatives of the Class, and Plaintiff’s attorneys be appointed Class
   5           counsel;
   6        • That Defendant’s wrongful conduct alleged herein be adjudged and
   7           decreed to violate the consumer protection statutory claims asserted
   8           herein;
   9        • Public injunctive relief through the role as a Private Attorney General,
  10           pursuant to Cal. Bus. & Prof. Code §§ 17204, permanently and
  11           immediately prohibiting Defendant TitleMax from engaging in the
  12           unlawful conduct alleged herein, including but not limited to the inclusion
  13           in its loan agreements any provision having the effect of imposing an APR
  14           of over 90% on loans of more than $2,500;
  15        • A temporary, preliminary and/or permanent order for injunctive relief
  16           requiring Defendant to: (i) cease charging an unlawful interest rate on its
  17           loans exceeding $2,500; (ii) and institute corrective advertising and
  18           providing written notice to the public of the unlawfully charged interest
  19           rate on prior loans;
  20        • Costs of this suit;
  21        • Reasonable attorneys’ fees pursuant to, inter alia, California Code of Civil
  22           Procedure § 1021.5, Cal. Civ. Code § 1780, the UCL, and the common
  23           fund doctrine; and,
  24        • Awarding any and all other relief that this Court deems necessary or
  25           appropriate.
  26   //
  27   //
  28   //

                                                                   Class Action Complaint | Page 14
Case 5:19-cv-01709-JGB-KK Document 1 Filed 09/06/19 Page 15 of 16 Page ID #:15



   1                            DEMAND FOR TRIAL BY JURY
   2         Pursuant to the Seventh Amendment to the Constitution of the United States
   3   of America, Plaintiff, individually and on behalf of all others similarly situated, are
   4   entitled to, and demand, a trial by jury on all issues triable by jury.
   5

   6

   7   Dated: September 6, 2019                              Respectfully submitted,
   8                                                   KAZEROUNI LAW GROUP, APC
   9

  10                                                   By:_/s/ Abbas Kazerounian_______
                                                             Abbas Kazerounian, Esq.
  11                                                         Attorney for Plaintiff
  12

  13

  14

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25

  26
  27

  28

                                                                       Class Action Complaint | Page 15
Case 5:19-cv-01709-JGB-KK Document 1 Filed 09/06/19 Page 16 of 16 Page ID #:16




   1

   2

   3

   4

   5

   6

   7

   8

   9

  10

  11

  12

  13

  14

  15

  16

  17

  18

  19
  20

  21

  22

  23

  24

  25

  26
  27

  28
